WELLFORD, Circuit Judge,
concurring in part and dissenting in part:
This is a difficult case procedurally, and the result reached works a hardship on the class represented by Mr. Reid. I am in complete agreement with the analysis reached that would preclude the district court from impeding a right to appeal through means of nunc pro tunc orders. (I am also in agreement that Reid’s appeal was, under the circumstances, timely and that we have jurisdiction to entertain this appeal.)
I concur in the conclusion also that bankruptcy rules permit the filing of a proof of claim by an “authorized agent.” I dissent concerning the exercise of discretion by the bankruptcy court in denying Reid’s proof of claim on behalf of others who were former employees of White Motor Corporation. He should, in my view, have granted Reid the right to file, or to amend, the proof of claim in order to permit these employees to proceed as a class action. It is true that Reid himself was not a member of the class he purported to represent, but the real question is whether he properly could be considered an authorized agent. I harbor the conviction that the bankruptcy court (and the district court) were guilty of a clear error in judgment in reaching the conclusion to deny the claim (or claims) based on Reid’s agency status and in refusing to permit an amendment.
In that important respect, then, I depart from the opinion of my brothers and respectfully DISSENT.